                                                                                  Page 1 of 24




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


KEVIN FIEDOR,

                  Plaintiff,

v.                                             CASE NO. 4:18cv191-RH-CAS

FLORIDA DEPARTMENT OF
FINANCIAL SERVICES et al.,

                  Defendants.

___________________________________/


                                OPINION ON THE MERITS


         This case arises from a state agency’s regional manager’s mistaken view that

agency policy prohibited employees from discussing religion at work or posting

church-related materials on an office bulletin board. After the mistake came to

light as a result of this lawsuit, the agency issued an unequivocal correction.

Employees of the regional office now may discuss religion and post church-related

materials on the bulletin board. Following a bench trial, this opinion holds moot

the plaintiff employee’s challenge to the manager’s now-abandoned position. The

opinion sets out the court’s findings of fact and conclusions of law.




Case No. 4:18cv191-RH-CAS
                                                                              Page 2 of 24




         I. Facts

         The Florida Department of Financial Services has a Division of Investigative

and Forensic Services. The Division has a Bureau of Fire and Arson Investigations.

The Bureau has regional offices. In 2016, the plaintiff Kevin Fiedor managed the

Bureau’s northwest regional office in Pensacola. The Division director was Simon

Blank, whose office was in Tallahassee. The Division had an Inspector General.

         An employee in the northwest region complained that Mr. Fiedor had

repeatedly pressured him to attend church events. Mr. Fiedor is an active member

of a Baptist church. The employee said he suffered adverse treatment when he did

not yield to Mr. Fiedor’s pressure. The employee also complained about other

matters.

         Mr. Blank asked the Inspector General to investigate. The Inspector General

concluded that Mr. Fiedor had pressured multiple employees to attend church

events. The Inspector General also found, based on statements of multiple

witnesses, that one of Mr. Fiedor’s employees, Tony Grice, used vile epithets in

the office to refer to African Americans and gays. The Inspector General found

that another of Mr. Fiedor’s employees, David O’Dell, made disapproving remarks

about gays and was disrespectful to fellow employees.

         In April 2017, Mr. Blank demoted Mr. Fiedor. Mr. Blank accepted the

Inspector General’s finding that Mr. Fiedor pressured employees to attend church



Case No. 4:18cv191-RH-CAS
                                                                               Page 3 of 24




events but demoted him primarily for other reasons. Mr. Blank would have made

the same decision anyway, that is, would have demoted Mr. Fiedor anyway, even

had Mr. Fiedor not pressured employees to attend church events and even had

there been no discussion of religion in the office at all.

         Mr. Blank’s principal concern was Mr. Fiedor’s failure to deal with

unrelated management and personnel issues—issues that were substantial and had

persisted for months. These included the vile remarks, a subordinate’s creation of a

hostile environment in an outlying office, and a report that an employee committed

acts of domestic violence and showed suicidal ideation. The employee was a law

enforcement officer for whom domestic violence or suicidal ideation were of

special concern.

         In addition to demoting Mr. Fiedor, Mr. Blank suspended Mr. Grice and

required Mr. O’Dell and Mr. Grice to attend diversity training.

         Mr. Blank did not take these actions against Mr. Fiedor, Mr. O’Dell, or Mr.

Grice based on their religious beliefs or practices.

         After the demotion, Mr. Fiedor continued to work in the northwest regional

office. The new manager of the office was Mr. O’Dell. Mr. Blank told Mr. O’Dell

it was his responsibility to prohibit offensive or disparaging remarks in the office.

This was hardly surprising and certainly not inappropriate. Mr. O’Dell had, after

all, himself been disrespectful to other employees, and he was now in charge of an



Case No. 4:18cv191-RH-CAS
                                                                               Page 4 of 24




office in which a coworker had openly used vile epithets—conduct that any

competent manager would not tolerate. Mr. Blank did not tell Mr. O’Dell to

prohibit discussion of religion or the posting of church-related materials on the

bulletin board. Indeed, in the conversation between Mr. Blank and Mr. O’Dell,

religion was not mentioned at all. Mr. O’Dell has admitted this.

         Mr. O’Dell misconstrued Mr. Blank’s instruction. The reason was not lack

of clarity on Mr. Blank’s part but may have been Mr. O’Dell’s misunderstanding

of the reasons for Mr. Fiedor’s demotion. Mr. Blank did not explain to Mr. O’Dell

that management failures were the primary reason for Mr. Fiedor’s demotion or

even that there was a sustained finding that he had pressured subordinates to attend

church events. Mr. O’Dell incorrectly believed Mr. Fiedor was demoted for merely

posting information on the bulletin board about church events. And Mr. O’Dell

incorrectly believed he was sent to diversity training not for being disrespectful to

other employees but for discussing religion. Mr. O’Dell incorrectly concluded that

when Mr. Blank said not to tolerate offensive remarks—Mr. Blank may even have

said inappropriate remarks—he meant not just the vile epithets and disrespectful

references to sexual orientation but also any discussion of religion.

         Based on his incorrect interpretation of Mr. Blank’s instruction, Mr. O’Dell

told Mr. Fiedor and Mr. Grice they could not discuss religion in the office or post

church-related materials on the bulletin board. Mr. O’Dell says some member of



Case No. 4:18cv191-RH-CAS
                                                                                 Page 5 of 24




management—he does not remember who—told Mr. O’Dell at some point—he

does not remember when—that religious discussions or postings were prohibited.

Mr. O’Dell now genuinely believes this occurred. But without more information, it

is impossible to know whether this, too, was simply Mr. O’Dell’s misinterpretation

of someone’s disapproval of disparaging remarks unrelated to religion—or even

whether it was Mr. O’Dell who raised the subject and then misinterpreted the other

person’s response. I do not credit the assertion that anyone in the chain of

command above Mr. O’Dell ever instructed Mr. O’Dell or anyone else that there

could be no discussion of religion or posting of church-related materials.

         Mr. O’Dell and Mr. Grice attended diversity training at the Department’s

office in Tallahassee. As part of the training, those seated at each table were asked

to find something they had in common. When those at another table reported they

had the same religion, Mr. O’Dell and Mr. Grice were surprised, believing that

discussing this was somehow improper. The event and their reaction show two

things: first, how thoroughly they misunderstood the reasons for Mr. Fiedor’s

demotion; and second, that even the Department’s diversity trainers see nothing

wrong with discussing religion when subordinates are not pressured.

         As he left the diversity training, Mr. O’Dell saw a flyer for a church-related

event on a bulletin board. Believing incorrectly that this violated Department

policy, Mr. O’Dell reported this to his first-level supervisor in Tallahassee, Chris



Case No. 4:18cv191-RH-CAS
                                                                               Page 6 of 24




Welch, who may have responded, “You’re kidding.” The record is unclear on

whether the flyer was removed in response to the comment, if so who removed it,

and, if it was removed, whether it was put back up. Nobody with personal

knowledge testified on these matters, and I do not credit the limited testimony on

this subject, including the testimony about statements by unidentified others. That

the Department allowed the flyer to be posted in the first place is not surprising—

the Department had no policy prohibiting church-related materials on community

bulletin boards. I do not credit Mr. Fiedor’s testimony that he was told the flyer

went up only because a person responsible for monitoring the bulletin board was

on vacation.

         In September 2017, Mr. Fiedor filed a charge of discrimination with the

Florida Commission on Human Relations challenging his demotion and the ban on

religious discussions or postings. Mr. O’Dell submitted an affidavit on January 2,

2018 saying he had been “advised from management to monitor the bulletin board

in the office to make sure that nothing religious or political was posted there.” Pl.’s

Ex. 7. This reflected Mr. O’Dell’s misunderstanding of what he had been told. Mr.

Blank probably read the affidavit at some point, but he did not believe Mr. O’Dell

was actually prohibiting the posting of religious material. Mr. Blank took no action

in response to the affidavit.




Case No. 4:18cv191-RH-CAS
                                                                                  Page 7 of 24




         In April 2019, an employee of the northwest region—not Mr. Fiedor—

posted on the bulletin board a flyer for an event at the same church Mr. Fiedor

attended. Mr. O’Dell took it down. He reported this to Mr. Welch, who said he did

not think this needed to be taken down. But the flyer was not put back up.

         A summary-judgment motion in this lawsuit was heard on July 25, 2019.

Mr. Blank learned as a result of that hearing that Mr. O’Dell had indeed taken

down at least one church-related flyer; this was no longer just an allegation. Mr.

Blank promptly issued a bulletin through an electronic system to all division

employees—not just those in the northwest region—entitled “religious expression

in the workplace.” The bulletin said:

            This information bulletin is sent to emphasize that the Division of
            Investigative & Forensic Services has not had, and does not have,
            nor does the Department of Financial Services, any policy
            prohibiting or discouraging employees from engaging in religious
            expression in the workplace. This includes verbal and written
            expressions (including on Division bulletin boards).

            Notwithstanding the above, when engaging in religious expression
            you must be sensitive to the following:

             • Other employees have the right not to be coerced or pressured
             into sharing in or submitting to another’s beliefs or invitations or
             being subjected to unwelcome religious harassment
             • Religious expression must not create the reasonable appearance
             that the Division or Department sponsors, endorses, or inhibits
             religion generally, or favors or disfavors a particular religion.

             It is not always clear when religious expression is appropriate or
             inappropriate. If you have any questions, please consult Employee
             Relations.

Case No. 4:18cv191-RH-CAS
                                                                                Page 8 of 24




Defs.’ Ex. 3.

          Mr. O’Dell received the bulletin and changed course. He no longer prohibits

religious discussion or the posting of church-related materials. I do not credit Mr.

Fiedor’s contrary testimony. The bulletin and the policy it confirms remain in

effect.

          II. Proceedings

          Mr. Fiedor filed this action against the Department of Financial Services,

against Mr. Blank in his official and individual capacities, and against the

Inspector General and two of her employees in their individual capacities. The

amended complaint asserted claims for damages and injunctive relief under the

First Amendment’s Free Exercise Clause (count 1), Title VII of the Civil Rights

Act of 1964 (count 2), and the Florida Civil Rights Act (count 3), and asserted a

claim for injunctive relief under the Florida Religious Freedom Restoration Act

(count 4). The amended complaint was later construed to include in count 1 a claim

under the First Amendment’s Freedom of Speech Clause. See ECF No. 103 at 3.

          The amended complaint challenged both the demotion and the restrictions

on religious discussion and postings. The defendants moved for summary

judgment. The record established without genuine dispute that Mr. Blank demoted

Mr. Fiedor primarily for management failings unrelated to religion. Mr. Blank also

considered—and accepted—the Inspector General’s reasonable finding that Mr.

Case No. 4:18cv191-RH-CAS
                                                                                Page 9 of 24




Fiedor pressured employees to attend church events. Demoting Mr. Fiedor on these

grounds was not improper, so summary judgment was granted for the defendants

on the demotion claims. Summary judgment was not granted on the religious-

restrictions claims, but the claims were narrowed.

         A more complete matching of the claims to the counts in the amended

complaint and the summary-judgment ruling is as follows.

         Count 1 asserted a claim under 42 U.S.C. § 1983 based on both the demotion

and the religious restrictions. The count sought an injunction against Mr. Blank in

his official capacity and an award of damages against the individual defendants.

Recognizing that the state is not a “person” within the meaning of § 1983, see, e.g.,

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989), the count did not name

the Department as a defendant. The count explicitly invoked the Free Exercise

Clause and was deemed amended to also invoke the Freedom of Speech Clause.

The count sought an award of damages caused by the demotion—not an award of

damages caused by the religious restrictions. Summary judgment was granted on

the damages claim because the record established the demotion was not

unconstitutional. An alternative basis for the ruling was qualified immunity.

Summary judgment was denied on the part of count 1 seeking an injunction against

Mr. Blank that would end the religious restrictions.




Case No. 4:18cv191-RH-CAS
                                                                              Page 10 of 24




         Count 2 asserted a claim against the Department of Financial Services, not

the other defendants, based on Title VII, which prohibits discrimination based on

religion in the terms, conditions, or privileges of employment. 42 U.S.C. § 2000e-

2(a)(1). The count sought an award of damages caused by the demotion—not an

award of damages caused by the religious restrictions. Here, as on count 1,

summary judgment was granted on the damages claim because the record

established the demotion was not based on religion. The religious restrictions did

not rise to the level of an adverse employment action, see, e.g., Davis v. Town of

Lake Park, 245 F.3d 1232, 1238-39 (11th Cir. 2001), overruled on other grounds

by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006), nor were they

“sufficiently severe or pervasive to alter the conditions of the victim’s employment

and create an abusive working environment.” Miller v. Kenworth of Dothan, Inc.,

277 F.3d 1269, 1275 (11th Cir. 2002) (quoting Harris v. Forklift Sys., Inc., 510

U.S. 17, 21 (1993)). Summary judgment thus was granted for the Department not

only on the Title VII damages claim but also on the Title VII religious-restrictions

claim. And the ruling on the Title VII religious-restrictions claim made no

difference anyway, because the claim for an injunction ending the religious

restrictions went forward under count 1 against Mr. Blank in his official capacity.

         Count 3 asserted a claim against the Department, not the other defendants,

based on the Florida Civil Rights Act. The substantive principles that govern the



Case No. 4:18cv191-RH-CAS
                                                                                Page 11 of 24




Act track those under Title VII. See, e.g., Harper v. Blockbuster Entm’t Corp., 139

F.3d 1385, 1387 (11th Cir. 1998). Summary judgment was granted on this count

for the same reasons as on count 2.

         Count 4 asserted a claim against the Department, not the other defendants,

under the Florida Religious Freedom Restoration Act, based on both the demotion

and the religious restrictions. The count sought an injunction, not damages,

apparently recognizing that the Act does not create an action for damages. See,

e.g., Muhammad v. Cruz, No. 4:14cv379-MW/GRJ, 2016 WL 3360501 (N.D. Fla.

June 15, 2016); Youngblood v. Florida, No. 3:01cv1449-J-16MCR, 2005 WL

8159645 (M.D. Fla. Mar. 17, 2005). Summary judgment was granted for the

Department on the demotion claim but not on the religious-restrictions claim.

         These rulings left pending the claims for an injunction against the

Department (in count 4) and against Mr. Blank in his official capacity (in count 1)

that would end the religious restrictions. Because no damages claims remained in

the case, the parties were not entitled to a jury trial. The case proceeded to a bench

trial.

         I make credibility determinations consistent with the statements of fact in

this opinion. In addition, I credit Mr. Blank’s testimony in its entirety. I do not

credit Mr. Fiedor’s testimony about what he was told by managers except to the

extent corroborated by them and set out in this opinion. I credit Mr. Fiedor’s



Case No. 4:18cv191-RH-CAS
                                                                               Page 12 of 24




testimony about his religious beliefs and practices except as otherwise noted in this

opinion. Mr. Fiedor is a devout Christian who genuinely believes he has a religious

duty to share the gospel in appropriate circumstances—though not necessarily at

work.

         This opinion ultimately concludes that the only remaining claims—the

claims for an injunction ending the religious restrictions—are moot. It is useful to

begin the analysis, though, with an examination of the substantive principles

applicable to the claims. To know whether a claim is moot, one must first

understand the claim. Or at least it helps.

         III. The Freedom of Speech Clause and the Discussion of Religion

         When the government acts as an employer, its interest in regulating the

speech of its employees is significantly different from its interest in regulating the

speech of citizens in general. See Pickering v. Bd. of Educ. of Township High Sch.

Dist. 205, 391 U.S. 563, 568 (1968). “Government employers, like private

employers, need a significant degree of control over their employees’ words and

actions; without it, there would be little chance for the efficient provision of public

services.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (citing Connick v. Myers,

461 U.S. 138, 143 (1983)).

         Citizens do not surrender their First Amendment Freedom of Speech rights

by accepting public employment. See Lane v. Franks, 573 U.S. 228, 231 (2014).



Case No. 4:18cv191-RH-CAS
                                                                                Page 13 of 24




“Rather, the First Amendment protection of a public employee’s speech depends

on a careful balance ‘between the interests of the employee, as a citizen, in

commenting upon matters of public concern and the interests of the State, as an

employer, in promoting the efficiency of the public services it performs through its

employees.’ ” Id. (quoting in part Pickering, 392 U.S. at 568).

         Mr. Fiedor asserts his First Amendment right to free speech was violated

when he was prohibited from discussing his religious beliefs with coworkers. But

the Freedom of Speech Clause protects a public employee only when speaking as a

citizen on a matter of public concern. See Alves v. Bd. of Regents of Univ. Sys. of

Ga., 804 F.3d 1149, 1159-60 (11th Cir. 2015) (citing Garcetti, 547 U.S. at 418).

“To fall within the realm of public concern an employee’s speech must relate to

any matter of political, social, or other concern to the community.” Id. at 1162

(internal quotation marks and citations omitted). Speech is rarely entirely private or

entirely public. Id. Instead, the court must consider the whole record and ask

“whether the main thrust of the speech in question is essentially public in nature or

private.” Id. (quoting Vila v. Padròn, 484 F.3d 1334, 1340 (11th Cir. 2007)).

Relevant considerations are the content, form, and context of a given statement. Id.

         Mr. Fiedor’s discussion of his religion with coworkers was not on a matter

of public concern. He said he typically had religious conversations one-on-one

with coworkers. He described it as counseling. He said he mainly offered



Case No. 4:18cv191-RH-CAS
                                                                              Page 14 of 24




information about himself to help people. This was speech that, made on a street

corner, plainly would have been protected by the Freedom of Speech Clause. But

not when made privately to other employees in the workplace.

         IV. The Free Exercise Clause and the Discussion of Religion

         The principles derived from Pickering for the Freedom of Speech Clause

apply also to the Free Exercise Clause, but with a twist. See Walden v. Ctrs. for

Disease Control & Prevention, 669 F.3d 1277 (11th Cir. 2012); see also Shahar v.

Bowers, 114 F.3d 1097 (11th Cir. 1997) (en banc). To prevail on a Free Exercise

claim, a public employee does not need to show that the speech or conduct at issue

was on a matter of public concern; in most cases, as here, religious discussion

among employees is not on a matter of public concern. It suffices instead to show

that the government employer “substantially burdened” the employee’s exercise of

“sincerely held religious beliefs.” Walden v. Ctrs. for Disease Control &

Prevention, No. 1:08-cv-2278, 2010 WL 11493832 at *11 (N.D. Ga. Mar. 18,

2010) (J. Carnes, J.). The Eleventh Circuit adopted this reasoning on appeal. See

Walden, 669 F.3d at 1286 (“There is no need to engage in the Pickering balancing

test here, however, because [the plaintiff] cannot point to any evidence that [the

defendants] burdened one of her sincerely held religious beliefs.”).

         “To substantially burden means to prevent an individual from engaging in

religiously mandated activity, or to require participation in an activity prohibited



Case No. 4:18cv191-RH-CAS
                                                                                 Page 15 of 24




by religion.” Walden, 2010 WL 11493832 at *6 (quoting Midrash Sephardi, Inc. v.

Town of Surfside, 366 F.3d 1214, 1226 (11th Cir. 2004)).

         Mr. Fiedor has a sincerely held religious belief that he must sometimes

discuss his religion and invite people to church. But Mr. Fiedor testified that this

obligation is not constant and that he is required to discuss religion only at

“appropriate” times. Mr. Fiedor’s testimony was not at all clear on when he must

initiate conversations, invite coworkers to church, or discuss religion in general.

Thus, for example, he first testified that he never initiated religious conversations

at work and that, instead, at work he talked about work. He later modified this

testimony, acknowledging that he did sometimes initiate conversations about

religion, but he gave no clear statement that he was religiously obligated to discuss

his religion with coworkers during the workday. And he said that when coworkers

came to him, he offered them encouragement and advice, not an overt discussion

of religion.

         Mr. Fiedor’s own testimony about his religious obligation to share his

beliefs did not show an obligation to speak about religion in the workplace. And he

has ready alternatives: he can speak to anyone, including coworkers, at other times

and places. Curtailing Mr. Fiedor’s discussion of religion at work for a limited

period—that is, from the time of Mr. O’Dell’s mistaken instruction until Mr. Blank

set it straight—did not substantially burden Mr. Fiedor’s free exercise of religion.



Case No. 4:18cv191-RH-CAS
                                                                              Page 16 of 24




         Moreover, Mr. Fiedor had a history of pressuring subordinates to attend

church events, at least as shown by an Inspector General’s sustained finding based

on statements of multiple witnesses. No policymaker determined that this history

called for a prohibition on all religious discussion by Mr. Fiedor in the workplace,

but such a determination, had it been made, would have implicated not only the

government’s interest in maintaining an efficient workforce, but also its interest in

protecting the First Amendment rights of other employees. Under Pickering, Mr.

Fiedor’s right to discuss religion would properly be balanced against the

Department’s interests. See Pickering, 391 U.S. at 568; see also Walden, 2010 WL

11493832 at *8. Had the Department elected, in response to Mr. Fiedor’s history of

pressuring subordinates, to prohibit him from discussing religion in the workplace,

the Pickering balance might well tip in the Department’s favor. See Shahar, 114

F.3d at 1107-08 (holding that to prevail under Pickering, a government employer

need not “allow events to unfold to the extent that the disruption of the office and

the destruction of working relationships is manifest before taking action” or make

“a particularized showing of interference with the provision of public services”)

(quoting Connick v. Myers, 461 U.S. 138, 150-52 (1983)); see also Walden, 2010

WL 11493832 at *9.

         Mr. Fiedor has not shown that his Free Exercise rights were violated by the

temporary ban on discussing religion in the workplace.



Case No. 4:18cv191-RH-CAS
                                                                              Page 17 of 24




         V. FRFRA and the Discussion of Religion

         The Florida Religious Freedom Restoration Act (“FRFRA”) provides

additional protection for the exercise of religion. The Act provides that “[t]he

government shall not substantially burden a person’s exercise of religion, even if

the burden results from a rule of general applicability,” unless the government can

demonstrate the burden furthers “a compelling government interest” and is “the

least restrictive means of furthering that compelling governmental interest.” Fla.

Stat. § 761.03.

         As the statutory text makes clear, FRFRA applies only to government action

that imposes a substantial burden on a person’s exercise of religion. See Warner v.

City of Boca Raton, 887 So. 2d 1023, 1032 (Fla. 2004) (stating that to prevail on a

FRFRA claim, a plaintiff must show “the government has placed a substantial

burden on a practice motivated by a sincere religious belief”). Under Florida law,

just as under the federal authorities cited above, “a substantial burden on the free

exercise of religion is one that either compels the religious adherent to engage in

conduct that his religion forbids or forbids him to engage in conduct that his

religion requires.” Id. at 1033; see also Cambridge Christian Sch., Inc. v. Fla. High

Sch. Athletic Ass’n, Inc., 942 F.3d 1215, 1249-50 (11th Cir. 2019).




Case No. 4:18cv191-RH-CAS
                                                                               Page 18 of 24




         As set out above, prohibiting Mr. Fiedor from discussing religion at work

did not substantially burden his exercise of religion. He is not entitled to prevail on

this claim.

         VI. The Bulletin Board

         When the government creates a limited public forum—including, for

example, a community bulletin board in a government office—the government

“may not exclude speech” if doing so “is not reasonable in light of the purpose

served by the forum” or is based on “viewpoint.” See Christian Legal Soc’y

Chapter of the Univ. of Cal. v. Martinez, 561 U.S. 661, 685 (2010) (quoting

Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S 819, 829 (1995)).

         The northwest regional office had a bulletin board on which employees were

free to post information on a broad array of subjects, including, for example,

community events. Before Mr. O’Dell banned church-related postings, Mr. Fiedor

had posted flyers about events at his church. After Mr. O’Dell’s edict, Mr. Fiedor

discontinued the practice. When another employee posted a flyer for an event at

Mr. Fiedor’s church, Mr. O’Dell removed it.

         This violated the First Amendment’s Free Speech Clause and perhaps also

the Free Exercise Clause. The explanation is straightforward: had the same events

been sponsored by a civic club or other nonreligious organization rather than a

church, the flyers could have been posted. Banning use of a bulletin board or other



Case No. 4:18cv191-RH-CAS
                                                                                Page 19 of 24




limited public forum for religious content, when the same content would be

permitted if not religious, will not do. See, e.g., Lamb’s Chapel v. Ctr. Moriches

Union Free Sch. Dist., 508 U.S. 384, 393 (1993) (holding unconstitutional a rule

that “discriminate[d] on the basis of viewpoint” by permitting government property

to be used for the presentation of all views about a subject except those dealing

with the subject from a religious standpoint). And while, as set out above, the

finding that Mr. Fiedor had pressured subordinates would have justified limitations

on his discussion of religion with coworkers, he no longer held his management

position, and a bulletin-board posting, without more, posed no risk of infringing

the rights of others or interfering with the efficient provision of public services.

         But for the issue of mootness, Mr. Fiedor would be entitled to an injunction

protecting his right to place church-related material of this kind on the bulletin

board.

         VII. Mootness

         The Department voluntarily abandoned the policies Mr. Fiedor seeks to

enjoin. Mr. Fiedor is no longer prohibited from discussing religion with coworkers

or from posting church-related materials on the bulletin board. Mr. Blank’s

information bulletin made this clear. And the bulletin has been followed without

fail; there has been no return to Mr. O’Dell’s abandoned policies. I credit Mr.




Case No. 4:18cv191-RH-CAS
                                                                                Page 20 of 24




O’Dell’s testimony that the bulletin completely changed the practice in the

northwest regional office, and I do not credit Mr. Fiedor’s contrary testimony.

         To support federal jurisdiction, a claim must present a live case or

controversy not only when filed but at every stage of the proceeding. A change of

circumstances may render a case moot. See Coral Springs St. Sys., Inc. v. City of

Sunrise, 371 F.3d 1320, 1328-29 (11th Cir. 2004). But voluntary cessation of

allegedly illegal conduct does not always—or even usually—render a case moot,

because a defendant may return to its old ways. Id.; see also Sec’y of Labor v.

Burger King Corp., 955 F.2d 681, 684 (11th Cir. 1992).

         In this circuit, government actors “have been given considerably more

leeway than private parties in the presumption that they are unlikely to resume

illegal activities.” Coral Springs, 371 F.3d at 1328-29. “[W]hen the defendant is

not a private citizen but a government actor, there is a rebuttable presumption that

the objectionable behavior will not recur.” Troiano v. Supervisor of Elections in

Palm Beach Cty., 382 F.3d 1276, 1283 (11th Cir. 2004) (emphasis in original).

Thus, “a challenge to governmental action has been mooted when the alleged

wrongdoers have ceased the allegedly illegal behavior and the court can discern no

reasonable chance that they will resume it upon termination of the suit.” Id. at 1284

(emphasis in original). “An assertion of mootness in such a case should be rejected

only when there is a substantial likelihood that the offending policy will be



Case No. 4:18cv191-RH-CAS
                                                                                Page 21 of 24




reinstated if the suit is terminated.” Atheists of Fla., Inc. v. City of Lakeland, 713

F.3d 577, 594 (11th Cir. 2013) (internal quotation marks and citation omitted).

         In determining whether a policy is likely to be reinstated, “the Court is more

likely to find that the challenged behavior is not reasonably likely to recur where it

constituted an isolated incident, was unintentional, or was at least engaged in

reluctantly.” Id. (internal quotation omitted); see Kennedy v. Omegagas & Oil,

LLC, 748 F. App’x 886 (11th Cir. 2018) (holding moot a claim that the defendant’s

convenience store did not comply with the ADA; the defendant mistakenly

believed, based on state inspections, that the store was ADA compliant and

promptly fixed the violations upon learning it was not). On the other hand, a court

is more likely to find a reasonable expectation of recurrence “when the challenged

behavior constituted a continuing practice or was otherwise deliberate.” Atheists of

Fla., Inc., 713 F.3d at 594 (internal quotation omitted); see Sheely v. MRI

Radiology Network, P.A., 505 F.3d 1173 (11th Cir. 2007) (holding a claim not

moot when the challenged practice resulted from a years-long policy at the highest

levels of management and had been vehemently enforced on multiple occasions).

         The Eleventh Circuit has noted several other factors that affect the mootness

analysis: whether the termination of the offending policy was unambiguous;

whether the termination was the result of substantial deliberation or simply an

attempt to manipulate jurisdiction; and whether the defendant consistently applied



Case No. 4:18cv191-RH-CAS
                                                                                 Page 22 of 24




the new policy. Rich v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 525, 531-32 (11th Cir.

2013).

         I find that the challenged instruction not to discuss religion or post church-

related materials on the bulletin board has been completely and unequivocally

abandoned and that there is no significant chance it will be reinstated. The

instruction was a mistake at the outset; the division director Mr. Blank never

adopted or approved it. Mr. O’Dell gave the challenged instruction only because he

misunderstood Mr. Blank’s directive to prevent offensive or disparaging remarks

in the office. The instruction applied only to the northwest regional office managed

by Mr. O’Dell, not to any other bureau or division of the Department of Financial

Services. When Mr. Blank learned that the instruction had been given and acted

on, Mr. Blank promptly issued the information bulletin making clear that the

instruction was no longer in force.

         To be sure, the information bulletin was a response to events that came to

light in this lawsuit. The bulletin was an attempt not only to properly manage the

division going forward but also to improve the defendants’ position in the lawsuit.

In most circumstances, a change in policy during and in response to a lawsuit,

especially when announced only in a bulletin that could be countermanded at will,

would not support a finding of mootness. The critical difference here is that Mr.

O’Dell’s instruction was a mistake from the outset. There is no chance that Mr.



Case No. 4:18cv191-RH-CAS
                                                                                Page 23 of 24




O’Dell—whose personal views have never lined up with the instruction he

mistakenly thought he was obligated to give—will repeat the mistake. The case is

moot. See Atheists of Fla., Inc., 713 F.3d at 577 (stating that a government actor’s

voluntary abandonment of a challenged policy renders the challenge moot unless

there is “a substantial likelihood that the offending policy will be reinstated if the

suit is terminated”).

         VIII. Conclusion

         The Inspector General concluded that Mr. Fiedor pressured subordinates to

attend church events. Mr. Blank, the division director, demoted Mr. Fiedor

primarily for unrelated mismanagement of his office. Among the mismanagement

was failure to prevent the use of vile epithets for African Americans and gays and

failure to deal appropriately with unrelated issues.

         Mr. Blank told Mr. Fiedor’s replacement, Mr. O’Dell, to prohibit offensive

or disparaging remarks in the office. Mr. O’Dell misunderstood this as a directive

to prohibit all discussion of religion and the posting of church-related materials on

the office bulletin board. Mr. O’Dell instructed Mr. Fiedor not to engage in these

activities.

         When Mr. Blank learned of Mr. O’Dell’s erroneous instruction, he issued an

unequivocal information bulletin to the contrary. There is no chance that the




Case No. 4:18cv191-RH-CAS
                                                                               Page 24 of 24




erroneous instruction will be reinstated. Mr. Fiedor’s challenge to the instruction is

moot.

         A separate order will be entered directing the entry of judgment on all

claims.

         SO ORDERED on February 24, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv191-RH-CAS
